December 10, 2020


                                                         Supreme Court

                                                         No. 2018-155-M.P.
                                                         (PC 18-1873)



           John F. Begg, D.D.S.          :

                    v.                   :

   Nicole Alexander-Scott, M.D., in her :
   capacity as Director for the State of
   Rhode Island Department of Health,
                  et al.




                NOTICE: This opinion is subject to formal revision
                before publication in the Rhode Island Reporter. Readers
                are requested to notify the Opinion Analyst, Supreme
                Court of Rhode Island, 250 Benefit Street, Providence,
                Rhode Island 02903, at Telephone (401) 222-3258 or
                Email:      opinionanalyst@courts.ri.gov,     of     any
                typographical or other formal errors in order that
                corrections may be made before the opinion is published.
                                                        Supreme Court

                                                        No. 2018-155-M.P.
                                                        (PC 18-1873)



        John F. Begg, D.D.S.           :

                 v.                    :

Nicole Alexander-Scott, M.D., in her :
capacity as Director for the State of
Rhode Island Department of Health,
               et al.


           Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                  OPINION

      Justice Goldberg, for the Court. This case came before the Supreme

Court on October 8, 2020, pursuant to a writ of certiorari by the appellant, John F.

Begg, D.D.S., who seeks review of an order and judgment of the Superior Court

denying his administrative appeal from a decision of the Rhode Island Department

of Health (DOH) in favor of the appellees, Nicole Alexander-Scott, M.D., in her

capacity as Director of the DOH (Director); the Board of Examiners in Dentistry of

the DOH (Board); and the DOH. Doctor Begg argues that the trial justice erred:

(1) in finding that DOH was vested with subject-matter jurisdiction to pursue the

underlying administrative proceeding in spite of the fact that DOH failed to

comply with statutory notice provisions; (2) in finding that DOH can compel the
                                        -1-
production of confidential patient records without a subpoena; and (3) in affirming

DOH’s suspension of the appellant’s license to practice dentistry for two years,

based on his refusal to produce confidential patient information. For the reasons

stated in this opinion, we affirm the judgment of the Superior Court.

                                 Facts and Travel

      The appellant has been licensed to practice dentistry in Rhode Island since

January 1, 1969; during the time period relevant to this case, he maintained a place

of business at Lincoln Dental Associates (Lincoln Dental), located in Lincoln,

Rhode Island. On March 21, 2018, appellant filed a Superior Court complaint and

notice of appeal in accordance with the Administrative Procedures Act, G.L. 1956

§ 42-35-15, challenging a decision and order of the Board concerning his dentistry

practice. The complaint alleged that, in January 2016, Dr. Martin Nager performed

an inspection of the records at Lincoln Dental, which led to the issuance of a two-

count specification of charges against Dr. Begg. Count 1 alleged that Dr. Begg

failed to conform to the minimal standards of acceptable practice in maintaining

his patient records, and Count 2 charged Dr. Begg with failure to furnish the Board

with full and complete information as requested by the Board.

      A hearing committee of the Board conducted an evidentiary hearing on

July 12 and October 4, 2017, including the presentation of documentary and

testimonial evidence.    The Board issued a written decision and order dated


                                        -2-
February 7, 2018, which detailed the inspection of Dr. Begg’s patient records and

the shortcomings in those records, including missing documents and required

records. The Board imposed sanctions for violations of G.L. 1956 §§ 5-31.1-

10(19), (23), and (24), and §§ 25.1.1, 27.1(s), 27.1(x), and 27.1(w) of DOH’s then-

existing Rules and Regulations Pertaining to Dentists, Dental Hygienists, and

Dental Assistants. Specifically, as to Count 2, the decision directed that Dr.

Begg’s license to practice dentistry be suspended for two years. As to Count 1—

and before his license could be reinstated after the two-year suspension—Dr. Begg

was required to engage in forty hours of continuing education, including twelve

hours focused on record-keeping, the federal Health Insurance Portability and

Accountability Act of 1996 (HIPAA), and treatment planning records. In addition,

he was required to arrange for an outside monitoring service to review his records

for the first year after his reinstatement and to pay for certain costs and expenses

arising out of the administrative proceedings. The Director adopted the decision

and order of the Board in its entirety on February 13, 2018. Doctor Begg filed a

timely appeal.

      Before the Superior Court, Dr. Begg alleged the usual grounds for an

administrative appeal: he argued that the decision was (1) in violation of

constitutional, statutory, or ordinance provisions; (2) in excess of the Board’s and

DOH’s authority; (3) made upon unlawful procedure; (4) affected by other error of


                                        -3-
law; (5) clearly erroneous; and (6) arbitrary or capricious or characterized by abuse

of discretion. Doctor Begg presented three arguments in support of his appeal.

First, he asserted that “DOH never had subject matter jurisdiction to pursue the

underlying administrative proceeding because it failed to comply with statutorily

mandated inspection and notice protocols” by failing to leave a copy of the

inspector’s report with Dr. Begg prior to leaving Lincoln Dental. Next, appellant

argued that, even if DOH was vested with subject-matter jurisdiction, its decision

was flawed based on myriad reasons, as set forth in his complaint. Finally, he

maintained that the sanctions imposed were “wholly disproportionate to the

technical records keeping violations” with which he was charged.

      The appellees argued that the Board’s decision should be upheld because the

Board was vested with subject-matter jurisdiction in accordance with § 5-31.1-11,

and that there was no statutory support for appellant’s argument that the notice

provision created a “condition precedent for regulatory authority and action.” The

appellees also denied that they were required to seek information from Dr. Begg

only by subpoena or patient consent, and they contended that appellant had

misread § 5-31.1-4(6). Lastly, appellees argued that the sanction imposed was

neither arbitrary, capricious, nor an abuse of power, and that the Board’s decision

was supported by competent evidence and not affected by error of law.




                                        -4-
      The trial justice entertained argument on April 26, 2018; on May 23, 2018,

she delivered a bench decision denying the appeal and affirming the Board’s

decision. In rendering her decision, the trial justice indicated that she had reviewed

the administrative record, particularly the hearing testimony of Dr. Nager; Linda

Esposito, a DOH employee; Richard Beretta, Esq., Dr. Begg’s prior attorney; and

Mary Begg, Dr. Begg’s office manager.

      The trial justice summarized the testimony of Dr. Nager, noting that, after

Dr. Nager’s inspection, appellant provided the documents that Dr. Nager had

reported as missing from the patient files, and that Dr. Nager insisted that those

documents were not in the files when he had inspected them.1 She also referenced

the testimony of Ms. Esposito, who, at the direction of the investigative committee,

requested the complete patient records from the files that Dr. Nager had examined

1
  The record before us discloses that Dr. Begg, Ms. Begg, and attorney Beretta
were all present at Lincoln Dental during the inspection. Attorney Beretta had
pulled ten patient files for Dr. Nager to review, but Dr. Nager declined to inspect
those files and instead independently asked for the latest twelve or thirteen patient
files to review. Attorney Beretta was present for the inspection and called Ms.
Begg into the room once it began and when Dr. Nager noted the absence of
HIPAA forms. After Dr. Nager concluded his inspection and left Lincoln Dental,
attorney Beretta and Ms. Begg spoke about the missing HIPAA forms and
periodontal charting information, and Ms. Begg began going through the files and
insisted that the items were not missing. Two months later, after appellant
received Dr. Nager’s inspection report, attorney Beretta and Ms. Begg went
through the files and allegedly pulled out and copied the documents that Dr. Nager
reported as missing from the files. At appellant’s insistence, the Board received
these copies—which were compiled by attorney Beretta and Ms. Begg—and
decided to request the full patient files in order to resolve the alleged discrepancies
between Dr. Nager’s report and appellant’s subsequent production, to no avail.
                                         -5-
and attorney Beretta had supplemented. Ms. Esposito testified that such a request

was routinely made by the Board. The trial justice noted that attorney Beretta

subsequently rejected Ms. Esposito’s records request because the Board had not

sought the records by subpoena. She cited Ms. Begg’s testimony that it was only

after Dr. Nager had completed his inspection and left Lincoln Dental that Ms. Begg

located all but one of the missing documents in the patient files and provided that

information to attorney Beretta. The trial justice reviewed the charges issued

against Dr. Begg, the procedural history of the case, the claims of error, and the

standard of review. She then rejected the administrative appeal.

      As to the appellant’s contention that the Board was without subject-matter

jurisdiction over this case because appellees failed to follow the allegedly

mandatory inspection and notice provisions set forth in § 5-31.1-11(b)(3), the trial

justice found that, although a report was not left with Dr. Begg on the day of the

inspection, one was provided “in short order.” As such, she found that the “failure

to leave a particular list behind on that day” did not deprive appellees of subject-

matter jurisdiction because the statutory requirement was directory, not mandatory,

and could not result in a loss of subject-matter jurisdiction.

      Next, the trial justice addressed appellant’s claim that the decision “was

erroneous in view of the reliable, probative, and substantive evidence that was

presented.” First, she found that the Board had “accepted the testimony of Dr.


                                          -6-
Nager” about his inspection—“which they had every right to do”—and that it was

well within the Board’s authority to find that Dr. Begg had violated the relevant

regulatory and statutory provisions in failing to maintain proper patient records.

      Turning to the argument that appellant could decline the Board’s request for

the complete patient files in the absence of a subpoena, the trial justice found that,

although § 5-31.1-4 gives the Board subpoena power and “as much as it may be

the better practice” to issue a subpoena, the Board was not required to do so.

Accordingly, she found that Dr. Begg did not “have the authority to refuse” the

Board’s record request and “that there was, in fact, sufficient evidence to support

the finding as it relates to Count 2.”

      Finally, as to Dr. Begg’s position that the sanctions levied against him were

arbitrary and capricious, the trial justice acknowledged that the Superior Court

could not “substitute its judgment for what should be an appropriate sanction[,]”

and that the court’s function was to determine whether there was “legally

competent evidence to support an agency’s decision,” including the sanction. She

then went on to acknowledge that “on first blush, th[e sanction] did seem harsh[,]”

but she added that “there were other things going on[,]” including the fact that Dr.

Begg’s files previously had been inspected in 2014 and he was “found to have

deficient recordkeeping[,]” that there had been a complaint from a former




                                         -7-
employee,2 and that he “refused to provide the investigating committee with a

complete set of patient files[.]”   The trial justice also noted that Dr. Nager

concluded—as a result of his inspection of Dr. Begg’s patient files—“that there

were twelve files [inspected] and almost all of them had one, if not several,

recordkeeping deficiencies[,]” and that Dr. Begg ultimately “decided to

discontinue cooperating with the investigation.”    Accordingly, the trial justice

concluded that Dr. Begg failed to meet his burden of proof on all claims under

§ 42-35-15, and she denied the appeal.

      The trial justice granted Dr. Begg’s motion to stay the decision pending

review by this Court. Final judgment entered in favor of appellees. This Court

granted Dr. Begg’s petition for writ of certiorari on November 19, 2018. For the

following reasons, we reject Dr. Begg’s appellate contentions.

                               Standard of Review

      This Court’s review of a judgment of the Superior Court in administrative

proceedings “is limited to questions of law.” Iselin v. Retirement Board of

Employees’ Retirement System of Rhode Island, 943 A.2d 1045, 1048 (R.I. 2008)

(quoting Rossi v. Employees’ Retirement System, 895 A.2d 106, 110 (R.I. 2006)).

As such, “questions of law—including statutory interpretation—are reviewed de

2
  The record reflects that on May 13, 2015, DOH received a complaint from a
former employee of Dr. Begg, alleging that she voluntarily left her position at
Lincoln Dental in March 2015 due to “unsafe working conditions and safety and
health violations.”
                                         -8-
novo.” City of Pawtucket v. Laprade, 94 A.3d 503, 513 (R.I. 2014) (quoting Iselin,

943 A.2d at 1049). In doing so, “we apply the ‘some’ or ‘any’ evidence test and

review the record to determine whether legally competent evidence exists to

support the findings.” Endoscopy Associates, Inc. v. Rhode Island Department of

Health, 183 A.3d 528, 532 (R.I. 2018) (internal quotation marks and brackets

omitted) (quoting Sartor v. Coastal Resources Management Council, 542 A.2d

1077, 1083 (R.I. 1988)). This Court does not “weigh the evidence, but rather

determine[s] whether the trial justice was legally justified” in his or her decision.

Id. (quoting Interstate Navigation Co. v. Division of Public Utilities and Carriers,

824 A.2d 1282, 1286 (R.I. 2003)).

                                     Analysis

      Before this Court, appellant asserts three claims of error. First, he claims

that DOH lacked subject-matter jurisdiction over the administrative proceedings

due to its failure to comply with the allegedly mandatory inspection and notice

protocols set forth in § 5-31.1-11. Second, he argues that § 5-31.1-4 requires

appellees to seek confidential patient healthcare information by subpoena and they

may not demand production of such information through informal letter requests.

Finally, he asserts that the sanctions imposed were wholly disproportionate to the

charge and were therefore arbitrary, capricious, and an abuse of discretion. We

address each of these arguments seriatim.


                                        -9-
                                          A

                           Subject-Matter Jurisdiction

      The appellant first asserts that “the Board failed to satisfy the statutory

prerequisites to obtaining subject matter jurisdiction” because it “failed to provide

the statutorily mandated inspection report at the conclusion of inspecting

Dr. Begg’s office[.]” In making this argument, Dr. Begg relies on the language of

§ 5-31.1-11(b)(3), which provides that “[a]t the conclusion of the inspection and

prior to leaving the dental office premises the board inspectors shall provide the

dentist whose office has been inspected with a copy of the completed inspection

form, noting areas of deficiency or follow-up[.]” Doctor Begg argues that because

§ 5-31.1-11(b)(3) uses the word “shall,” and, he contends, the statute “is penal in

nature[,]” compliance is mandatory. According to appellant, because DOH failed

to comply, the Board was divested of subject-matter jurisdiction. We reject this

contention.

      It is well settled by this Court that “[a] claim of lack of subject-matter

jurisdiction ‘questions the very power of the court to hear the case.’” Rogers v.

Rogers, 18 A.3d 491, 493 (R.I. 2011) (quoting Pine v. Clark, 636 A.2d 1319, 1321

(R.I. 1994)). However, we have recognized “a distinction between subject-matter

jurisdiction and the authority of the court [or tribunal] to proceed.” Gallop v. Adult

Correctional Institutions, 182 A.3d 1137, 1142 (R.I. 2018). The appellant has


                                        - 10 -
incorrectly identified the issue in this case as an issue of a lack of subject-matter

jurisdiction.3

        By enacting chapter 31.1 of title 5 of the general laws, the General

Assembly specifically vested jurisdiction in the Board to, inter alia,

                 “investigate all complaints and charges of unprofessional
                 conduct against any licensed dentist, * * *
                 “[t]o appoint one or more dentists * * * to act for the
                 members of the board in investigating the conduct or
                 competence of any licensed dentist, * * *
                 “[and t]o direct the director to revoke, suspend, or impose
                 other disciplinary action[.]” Sections 5-31.1-4(2), (4), (5).

Thus, contrary to Dr. Begg’s assertions, appellees are charged with the

responsibility of overseeing proceedings stemming from complaints against

licensed   dentists,      including    conducting     investigations,   reaching   factual

conclusions, and imposing appropriate discipline. Section 5-31.1-4. The issue in

this case is not whether the Board is vested with subject-matter jurisdiction over

licensed dentists, but, rather, whether in light of the procedural requirements of

§ 5-31.1-11(b)(3) the Board has the authority to adjudicate the charges levied

against appellant. See Rogers, 18 A.3d at 493 (recognizing that once a tribunal’s


3
  At oral argument, counsel for appellant valiantly attempted to reframe the issue
into one of lack of authority to proceed with the prosecution rather than lack of
subject-matter jurisdiction; that is, counsel argued that the failure to comply with
G.L. 1956 § 5-31.1-11(b)(3) deprived DOH of the authority to continue any
disciplinary proceedings. We are of the opinion that the Board was, in this
circumstance, authorized to investigate and adjudicate the charges against
appellant.
                                             - 11 -
“subject-matter jurisdiction properly has been invoked, it is virtually impossible to

divest the [tribunal] of such jurisdiction”).

      In § 5-31.1-11(b)(3), the General Assembly prescribed that, when the Board

undertakes an inspection of a dental office, “[a]t the conclusion of the inspection

and prior to leaving the dental office premises the board inspectors shall provide

the dentist whose office has been inspected with a copy of the completed

inspection form, noting areas of deficiency or follow-up[.]”         In determining

whether a particular statutory provision is mandatory or directory in nature, this

Court has “consistently taken the position that the intention of the Legislature

controls[.]” State v. Carcieri, 730 A.2d 11, 15 (R.I. 1999).

      Although “use of the word ‘shall’ contemplates something mandatory or the

imposition of a duty[,]” In re Estate of Chelo, 209 A.3d 1181, 1184 (R.I. 2019)

(quoting Castelli v. Carcieri, 961 A.2d 277, 284 (R.I. 2008)), “where the language

[of a statute] is directed at public officers or where the [L]egislature does not

provide a sanction for the failure to meet that requirement,” the statute may be

deemed directory “so long as substantial rights of the parties are not prejudiced.”

Whittemore v. Thompson, 139 A.3d 530, 548 (R.I. 2016); see Cummings v. Shorey,

761 A.2d 680, 685, 686 (R.I. 2000) (finding statute that provided that tax assessors

“shall certify, in writing, to the department of administration * * * when the

[townwide] revaluation is completed” to be directory). Accordingly, where “the


                                          - 12 -
act is performed but not in the time or in the precise manner directed by the statute,

the provision will not be considered mandatory if the purpose of the statute has

been substantially complied with and no substantial rights have been jeopardized.”

1A Norman J. Singer & J.D. Shambie Singer, Sutherland Statutes and Statutory

Construction § 25:3 at 587-88 (7th ed. 2007).

      In the case at bar, the plain language of § 5-31.1-11(b)(3), when viewed in

the context of the entire statutory scheme, including the powers and duties

delegated to the Board, leads us to conclude that the requirement to leave a copy of

the inspection form before leaving the dental office is directory. First, the notice

provision is directed at a representative of the state. See West v. McDonald, 18

A.3d 526, 535 (R.I. 2011) (recognizing that statutory provisions aimed at public

officials are often directory because “it is deemed preferable not to prejudice

private rights or the public interest where the fault for delay rests with a public

officer” (quoting Town of Tiverton v. Fraternal Order of Police, Lodge No. 23, 118

R.I. 160, 164-65, 372 A.2d 1273, 1275 (1977))). In addition, a public official’s

failure to adhere to the notice provision does not carry a sanction in the statutory

scheme, nor does the notice provision represent the essence of the enactment, but

rather serves as “a guide for the conduct of business and for orderly procedure,

rather than a limitation of power[.]” Singer & Singer, § 25:3 at 584. Finally, no

substantial rights of appellant were prejudiced because, as found by the trial


                                        - 13 -
justice, Dr. Begg was provided with a copy of the inspection report “in short

order[,]” and his attorney followed up with that report by providing the Board with

additional materials. It is clear that the trial justice did not err in declaring the

language of § 5-31.1-11(b)(3) to be directory rather than mandatory. Accordingly,

although Dr. Nager failed to leave a copy of his inspection report with Dr. Begg

prior to leaving Lincoln Dental, this procedural defect did not deprive appellees of

the authority to investigate and adjudicate the charges against Dr. Begg.

                                         B

                             Subpoena Requirement

      Next, appellant argues that the trial justice erred in affirming the decision

with respect to Count 2 because, he alleges, “DOH failed to legally request

confidential patient documents from Dr. Begg.”        Based on our review of the

record, it is clear that the Board did not utilize the subpoena power provided to it

by §§ 5-31.1-4 and 5-31.1-14 in its May 25, 2016 request for the complete patient

records, nor was it required to do so. The May 25, 2016 letter requesting copies of

the entire patient files which Dr. Nager reviewed was precipitated by appellant’s

counsel appearing at DOH on May 4, 2016, with copies of selective documents

allegedly retrieved from those files, including HIPAA forms and periodontal

charting information. These were the very documents Dr. Nager had found to be

missing during his inspection. Clearly, the contents of the patient files reviewed by


                                        - 14 -
Dr. Nager and the documents provided by appellant’s counsel fall within HIPAA.

However, appellant had no objection to producing those documents favorable to

his defense, and in fact did so voluntarily.

      It was not until the Board requested the complete patient files that appellant

objected to producing the records and raised the subpoena requirement as a

protective shield. Thus, it was reasonable for the Board to conclude that appellant

was willing to produce those patient files he deemed helpful to him, but declined to

otherwise cooperate with the Board’s investigation and produce the full patient

files. Moreover, appellant’s counsel’s six-page June 21, 2016 response to the

Board’s May 25, 2016 letter manifested an intent to refuse to comply with the

Board’s request even in the face of a subpoena. The response indicated that the

Board had “no valid legal basis” to request the patient files and “lack[ed] authority

to request a second review” of the patient files, and that the request violated both

federal and state law. Nowhere in the response did appellant indicate that he

would acquiesce to the Board’s request if a subpoena was issued. Nevertheless, we

are of the opinion that the Board is not required to utilize its subpoena power to

obtain confidential healthcare records in conducting its investigation.

      The Legislature created the Board and vested it with the power to

“investigate all complaints and charges of unprofessional conduct against any

licensed dentist[.]” See § 5-31.1-4(2). In furtherance of this objective, the Board


                                         - 15 -
and its committees are authorized to “issue subpoenas * * * in connection with any

investigations, hearing, or disciplinary proceedings” to compel production of

documents, written records, and the attendance of witnesses at an investigative

hearing. Section 5-31.1-4(6)(i). As noted by the trial justice, while it may have

been preferable for the Board to have issued a subpoena in the present case, there

is nothing in the statutory scheme that requires it to do so. Accordingly, based on

the clear and unambiguous language of § 5-31.1-4, the Board could compel

appellant to produce patient records with a subpoena, but it was not required to do

so.

      By establishing the Board and authorizing it to investigate and adjudicate

charges of unprofessional conduct against dentists, “the Legislature manifested a

desire to improve the quality of health-care services rendered in this state and to

maintain a standard of professional ethics.” In re Board of Medical Review

Investigation, 463 A.2d 1373, 1376 (R.I. 1983) (discussing the Board of Medical

Review, which is now referred to as the Rhode Island Board of Medical Licensure

and Discipline). When a medical review board undertakes an investigation, “it

seems apparent that the injury to society’s interest in probity within the medical

profession is much greater than the injury done to the patient’s interest in the

privacy of his [or her] medical records.” Id.




                                        - 16 -
      The significance of the Board’s investigatory powers is also recognized in

the Confidentiality of Health Care Communications and Information Act, G.L.

1956 chapter 37.3 of title 5, which specifically provides that “[n]o consent for

release or transfer of confidential healthcare information shall be required” to

disclose patient information to the Board. Section 5-37.3-4(b)(2). As such, based

on the plain language of the statutory scheme and the overall legislative policy, we

find that the trial justice did not err in finding that appellees were not required to

subpoena the records from Dr. Begg. The Board made a reasonable request for the

full patient files after appellant had produced the very records he claimed were

privileged, and the Board was not required by statute or otherwise to subpoena the

records.

                                          C

                                     Sanctions

      Finally, Dr. Begg submits that the two-year suspension of his license and the

mandate that he pay the cost of a monitoring service and submit quarterly reports

for the violation of § 5-31.1-10(23) in Count 2 was an abuse of discretion.

Specifically, Dr. Begg maintains that the “sanctions levied upon [him] by the DOH

are patently extreme, arbitrary and capricious.” In support of this contention, Dr.

Begg relies on the fact that DOH has never “revoked a dentist’s license for record




                                        - 17 -
keeping and production issues[,]” and that “such a harsh penalty” must be reserved

for the most extreme cases. We disagree.

      In accordance with § 5-31.1-17, if a licensee “is found guilty of

unprofessional conduct as defined in § 5-31.1-10, the director, at the direction of

the board, shall impose one or more of the [enumerated] conditions[.]” Among

other sanctions, the Board is authorized to “[s]uspend, limit, or restrict his or her

license * * * to practice dentistry[.]” Section 5-31.1-17(2).4

      It is undoubtedly within the Board’s power to suspend and limit the practice

of dentistry in an appropriate case. This is one such case. Doctor Begg is not a

stranger to DOH. We are satisfied that the Board relied upon competent evidence

to support its decision to suspend Dr. Begg’s license for two years and to require

him to pay for a monitoring service and submit quarterly reports. Specifically, in

crafting the sanctions, the Board considered Dr. Begg’s “own disciplinary history

and the severity of his violations as well as what would be an effective and

appropriate sanction.” The Board observed that Dr. Begg’s record-keeping was

found to be deficient both in 2014 and in 2016, and that he refused to furnish the

Board with information it had legally requested. The Board noted that the refusal


4
  The Board also is authorized to require the licensee “to serve a period of
probation subject to certain conditions and requirements,” G.L. 1956 § 5-31.1-
17(3), or to “[r]equire him or her to practice under the direction of” another dentist
for a period of time. Section 5-31.1-17(7).

                                         - 18 -
was “very serious[,]” because “[s]uch action by a licensee serves to thwart a

statutory and regulatory investigation” and “inhibits and prevents the investigating

committee from doing what it is charged to do[.]” Accordingly, based on the

record before us, we conclude that legally competent evidence exists to support the

sanctions imposed by the Board.

                                    Conclusion

      The judgment of the Superior Court is affirmed.         The papers may be

remanded to the Superior Court with our decision endorsed thereon.




                                       - 19 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                               Providence, RI 02903

                                 OPINION COVER SHEET

                                     John Begg, D.D.S. v. Nicole Alexander-Scott, M.D.,
Title of Case                        in her capacity as Director for the State of Rhode
                                     Island Department of Health, et al.
                                      No. 2018-155-M.P.
Case Number
                                      (PC 18-1873)

Date Opinion Filed                   December 10, 2020


Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Maureen B. Keough

                                     For Appellant:

                                     Jackson C. Parmenter, Esq.
                                     Joelle C. Rocha, Esq.
Attorney(s) on Appeal
                                     Michael Resnick, Esq.
                                     For Appellees:

                                     Joseph K. Alston, Esq.




SU-CMS-02A (revised June 2020)